Title: To Alexander Hamilton from William Willcocks, [19 February 1799]
From: Willcocks, William
To: Hamilton, Alexander



[New York, February 19, 1799]
Sir,

Messrs Ten Eyck and Williams are to meet at my house half past ten. If you will be so good as to have the thing signed by Troup and Mr. Church he will endeavor to get some other subscribers by Saturday. Mr. Pendleton will subscribe if you send it to him. He attended at the meetings and recommended this mode &c &c.
Yours &c

Wm Willcocks
Feby. 19. 1799.
Genl. Hamilton



Would not Mr. Harrison subscribe if your clerk carried it to him. Williams says he can commence with twenty five or thirty subscriptions.

